Exhibit 10.09

 

Execution Copy

 

 

Avenue CAPITAL MANAGEMENT II, L.P.
535 Madison Avenue
14th Floor
New York, New York 10022

SOLA LTD
430 Park Avenue
New York, New York 10022

 

September 17, 2008

 

NextWave Wireless LLC

NextWave Wireless Inc.

12670 High Bluff Drive

San Diego, CA 92130

Attention: Finance Committee

 

of the Board of Directors

 

Senior-Subordinated Secured Second Lien Notes Commitment Letter

Ladies and Gentlemen:

You have advised Avenue Capital Management II, L.P. (“Avenue Capital”), acting
on behalf of its managed investment funds set forth on the signature page hereto
(collectively, the “Avenue Capital Funds,” and together with Avenue Capital,
“Avenue Capital Group”) and Sola Ltd (“Sola”) or one or more of its affiliates
or co-investors (collectively, the “Sola Funds” and together with Sola, “Sola
Group”) that NextWave Wireless Inc., a corporation organized under the laws of
the State of Delaware (the “Parent”), and NextWave Wireless LLC, a limited
liability company organized under the laws of the State of Delaware (the
“Company”, and together with the Parent, “you”), are seeking financing for the
Company in the form of a senior-subordinated secured second lien issuance of
notes providing cash proceeds of up to $100 million (the “Second Lien Notes” or
the “Financing” ), as described in the Confidential Term Sheet attached hereto
as Annex I (the “Term Sheet”). All references to “dollars” or “$” in this
agreement and the attachments and annexes hereto (collectively, this “Commitment
Letter”) are references to United States dollars.

Immediately following the consummation of the Financing, none of the Parent, the
Company or any of their respective subsidiaries will have any indebtedness or
preferred stock other than (i) the Financing, (ii) $350 million of senior
secured notes (the “First Lien Notes”), (iii) indebtedness permitted under the
First Lien Notes as of the date hereof, (iv) the aggregate principal amount of
Exchange Notes as contemplated by and defined in the Term Sheet, and (v) the
shares of the Senior Preferred Stock (as defined in the Term Sheet), the holders
of which elected to retain their shares of Senior Preferred Stock as
contemplated by the Term Sheet.

 

--------------------------------------------------------------------------------



Commitments.

You have requested that the Avenue Capital Funds and the Sola Funds commit to
purchase the Second Lien Notes. The Avenue Capital Funds and the Sola Funds are
pleased to advise you of the Avenue Capital Funds’ commitment to purchase 75% of
the Second Lien Notes of the Company and of the Sola Funds’ commitment to
purchase 25% of the Second Lien Notes of the Company upon the terms and subject
to the conditions set forth or referred to in this Commitment Letter; provided
that if all or any portion of the Sola Funds’ commitment is terminated for any
reason other than by you, the Sola Funds’ right to acquire the Second Lien Notes
(and to be paid any fees and other compensation contemplated hereunder) shall
immediately terminate and the Avenue Capital Funds’ commitment to purchase the
Second Lien Notes shall be increased by the amount of the Sola Funds’ commitment
(and, for the avoidance of doubt, the parties hereto agree that the Avenue
Capital Funds shall be entitled to all such fees and other compensation no
longer payable to the Sola Funds). You hereby agree that in the event of
commitment termination pursuant to the immediately preceding proviso, Avenue
Capital shall have the right to extend each of the Closing Date and the Final
Deadline (each as defined below) by one day in its sole discretion. The Avenue
Capital Funds’ commitment and the Sola Funds’ commitment are subject to the
negotiation, execution and delivery of definitive documentation (i) with respect
to the Second Lien Notes and the Exchange Notes (including, without limitation,
note purchase agreements, guarantees, security documentation, collateral agency
agreements and an intercreditor agreement) and (ii) with respect to the warrants
described in the Term Sheet (including, without limitation, a warrant agreement
and a registration rights agreement) (collectively, the “Notes Documentation”)
reasonably satisfactory to Avenue Capital and Sola reflecting, among other
things, the terms and conditions set forth in the Term Sheet and in Annex II
hereto (the “Conditions Annex”). You agree that the closing date of the Second
Lien Notes (the “Closing Date”) shall be a date mutually agreed upon between
you, Avenue Capital and Sola, but in any event shall not occur until the terms
and conditions hereof (including the conditions to initial funding) have been
satisfied.

Independent Parties.

Each of Avenue Capital and Sola hereby represents that they are separate and
distinct parties with respect to the Financing and have acted as such when
working with the Company to structure the Financing. Each of Avenue Capital and
Sola hereby confirms that it is making its investment decision independently and
has no agreement with the other party to acquire, hold, vote or dispose of any
securities of the Company.

Information.

You hereby represent and covenant that (a) all information (other than the
financial projections (the “Projections”)) that has been or will be made
available to Avenue Capital Group and Sola Group by you or any of your
representatives in connection with the transactions contemplated hereby (the
“Information”), when taken as a whole, is and will be complete and correct in
all material respects and does not and will not contain any untrue statement of
a material fact or omit to state a material fact necessary to make the
statements contained therein, in the light of the circumstances under which such
statements are made, not misleading and (b) the Projections that have been or
will be made available to Avenue Capital Group and Sola Group by you or any of
your representatives in connection with the transactions contemplated hereby
have been and will be prepared in good faith based upon assumptions believed by
you to be reasonable (it being understood that projections by their nature are
inherently

 

 

2

 

--------------------------------------------------------------------------------



uncertain and no assurances are being given that the results reflected in the
Projections will be achieved). You agree to supplement the Information and the
Projections from time to time and agree to promptly advise Avenue Capital Group
and Sola Group of all developments materially affecting you and any of your
respective subsidiaries or affiliates or the transactions contemplated hereby or
the accuracy of Information and Projections previously furnished to Avenue
Capital Group and Sola Group. The representations and covenants contained in
this paragraph shall remain effective until the initial funding under the Notes
Documentation and thereafter the disclosure representations contained herein
shall be superseded by those contained in the Notes Documentation.

Fees and Compensation.

As consideration for the Avenue Capital Funds’ commitment and the Sola Funds’
commitment with respect to the Second Lien Notes, you agree to pay, or cause to
be paid, to Avenue Capital and Sola the fees set forth in the Term Sheet under
the heading “Commitment Fee; Structuring Fee” and, if applicable, to pay, or
cause to be paid, to Avenue Capital and Sola the fee set forth in the Term Sheet
under the heading “Break-Up Fee”. Once paid, all such fees shall be fully earned
and shall not be refundable under any circumstances.

Conditions.

The Avenue Capital Funds’ commitment and the Sola Funds’ commitment hereunder
with respect to the Second Lien Notes may be terminated by Avenue Capital or
Sola, as applicable, if (i) any information submitted to Avenue Capital Group or
Sola Group by or on behalf of you or any of your respective subsidiaries or
affiliates is inaccurate, incomplete or misleading in any respect reasonably
determined by Avenue Capital Group or Sola Group to be material; (ii) there
shall be any pending or threatened litigation or other proceedings (private or
governmental) with respect to any of the transactions contemplated hereby; (iii)
Avenue Capital Group or Sola Group has not completed to its satisfaction
business due diligence of the Parent and Company and their respective
subsidiaries (in particular, Avenue Capital’s satisfactory review of the Closing
Date Budget (as defined in the Term Sheet)); (iv) any change shall occur since
the date hereof, or any additional information shall be disclosed to or
discovered by Avenue Capital Group or Sola Group (including, without limitation,
information contained in any review or report required to be provided to Avenue
Capital Group and Sola Group in connection herewith), which Avenue Capital Group
or Sola Group reasonably determines has had or could reasonably be expected to
have a material adverse effect on the business, results of operations, condition
(financial or otherwise), assets, liabilities or prospects of the Parent and
Company and their respective subsidiaries, taken as a whole; (v) in the
reasonable judgment of Avenue Capital Group or Sola Group, a material adverse
change or material disruption has occurred after the date of this Commitment
Letter in the financial, banking or capital markets generally (including,
without limitation, the markets for loans to or debt securities issued by
companies similar to you); or (vi) any condition set forth in either the Term
Sheet or the Conditions Annex is not satisfied or any covenant or agreement in
this Commitment Letter is not complied with.

Indemnity and Expenses.

By your acceptance below, you hereby agree to indemnify and hold harmless Avenue
Capital, the Avenue Capital Funds, Sola, the Sola Funds and each of their
respective affiliates (including, without limitation, controlling persons) and
the directors, officers, employees, advisors and agents of the

 

 

3

 

--------------------------------------------------------------------------------



foregoing (each, an “Indemnified Person”) from and against any and all losses,
claims, costs, expenses, damages or liabilities (or actions or other proceedings
commenced or threatened in respect thereof) that arise out of or in connection
with this Commitment Letter, the Second Lien Notes or any of the transactions
contemplated hereby or thereby, and to reimburse each Indemnified Person
promptly upon its written demand for any legal or other expenses incurred in
connection with investigating, preparing to defend or defending against, or
participating in, any such loss, claim, cost, expense, damage, liability or
action or other proceeding (whether or not such Indemnified Person is a party to
any action or proceeding); provided that any such obligation to indemnify, hold
harmless and reimburse an Indemnified Person shall not be applicable to the
extent determined by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted primarily from the gross negligence or willful
misconduct of such Indemnified Person.

You shall not be liable for any settlement of any such proceeding effected
without your written consent, but if settled with such consent or if there shall
be a final judgment against an Indemnified Person, you shall, subject to the
proviso in the preceding sentence, indemnify such Indemnified Person from and
against any loss or liability by reason of such settlement or judgment. You
shall not, without the prior written consent of any Indemnified Person, effect
any settlement of any pending or threatened proceeding in respect of which such
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Person, unless such settlement (i) includes
an unconditional release of such Indemnified Person from all liability or claims
that are the subject matter of such proceeding and (ii) does not include a
statement as to or an admission of fault, culpability, or a failure to act by or
on behalf of such Indemnified Person. None of Avenue Capital, the Avenue Capital
Funds, Sola or the Sola Funds shall be responsible or liable to you or any of
your respective subsidiaries, affiliates or stockholders or any other person or
entity for any indirect, special, punitive or consequential damages which may be
alleged as a result of this Commitment Letter, the Second Lien Notes or the
transactions contemplated hereby or thereby. In addition, you hereby agree to
reimburse Avenue Capital Group and Sola Group, respectively, upon demand for all
reasonable out-of-pocket costs and expenses (including, without limitation,
legal fees of separate counsel to each of Avenue Capital Group and Sola Group,
costs and expenses and all costs relating to due diligence and the preparation
and negotiation of all documents relating to the transactions contemplated by
this Commitment Letter) incurred in connection with the syndication, closing and
consummation of the Second Lien Notes and the transactions contemplated thereby,
and the preparation, review, negotiation, execution and delivery of this
Commitment Letter and the Notes Documentation (and the terms of the amendment to
the Certificate of Designations for the Senior Preferred Stock and the related
exchange into the Exchange Notes as contemplated by the Term Sheet) and the
administration, amendment, modification or waiver thereof (or any proposed
amendment, modification or waiver), whether or not any of the transactions
contemplated by this Commitment Letter close or any documentation is executed
and delivered or any extensions of credit are made under any portion of the
Second Lien Notes. The foregoing provisions of this paragraph shall be in
addition to any rights that any Indemnified Person may have at common law or
otherwise.

Confidentiality.

This Commitment Letter is delivered to you upon the condition that neither the
existence of this Commitment Letter nor any of its contents shall be disclosed
by you or any of your affiliates, directly or indirectly, to any other person,
except that such existence and contents may be disclosed (i) as may be compelled
in a judicial or administrative proceeding or as otherwise required by law or
stock

 

 

4

 

--------------------------------------------------------------------------------



exchange regulation and (ii) to your directors, officers, employees, legal
counsel and accountants, in each case on a confidential and “need-to-know” basis
and only in connection with the transactions contemplated hereby.

Conflicts of Interest.

You acknowledge that (and waive any conflict of interest arising in connection
with):

 

(a)

each of (i) Avenue Capital and/or its affiliates, including the Avenue Capital
Funds (the “Avenue Affiliate Group”) and (ii) Sola and/or its affiliates,
including the Sola Funds (the “Sola Affiliate Group”), in their capacity as
principal or agent, are involved in a wide range of investment activities
globally (including investment advisory; asset management; and trading) from
which conflicting interests or duties may arise and therefore, conflicts may
arise between duties of Avenue Affiliate Group members or Sola Affiliate Group
members hereunder and other duties or interests of Avenue Affiliate Group
members or Sola Affiliate Group members;

 

(b)

Avenue Affiliate Group members and Sola Affiliate Group members may, at any
time, (i) provide services to any other person, (ii) engage in any transaction
(on its own account or otherwise) with respect to you or any member of the same
group as you (including, without limitation, holding any First Lien Notes,
Senior Preferred Stock and/or Exchange Notes), (iii) serve as a member of your
governing body or of the governing body of any member of the same group as you
or any of committees of such respective governing bodies or (iv) act in relation
to any matter for any other person whose interests may be adverse to you or any
member of your group (a “Third Party”), and may retain for their own benefit any
related remuneration or profit, notwithstanding that a conflict of interest
exists or may arise and/or any member of the Avenue Affiliate Group or the Sola
Affiliate Group is in possession or has come or comes into possession (whether
before, during or after the agreements hereunder) of information confidential to
you; provided that such information shall not be shared with any Third Party.
You accept that permanent or ad hoc arrangements/information barriers may be
used between and within divisions of Avenue Affiliate Group members or Sola
Affiliate Group members for this purpose and that locating directors, officers
or employees in separate workplaces is not necessary for such purpose;

 

(c)

information which is held elsewhere within the Avenue Affiliate Group or the
Sola Affiliate Group but of which none of the individual directors, officers or
employees having the conduct of transactions contemplated by this letter
actually has knowledge (or can properly obtain knowledge without breach of
internal procedures), shall not for any purpose be taken into account in
determining an Avenue Group member’s or a Sola Affiliate Group member’s
responsibilities to you hereunder; and

 

 

5

 

--------------------------------------------------------------------------------



 

(d)

neither Avenue Affiliate Group members nor Sola Affiliate Group members shall
have any duty to disclose to, or utilize for the benefit of, you, any non-public
information acquired in the course of providing services to any other person,
engaging in any transaction (on its own account or otherwise) or otherwise
carrying on its business.

Exclusivity.

For a period of twenty (20) days after the execution of this Commitment Letter,
in consideration of Avenue Capital Group’s and Sola Group’s willingness to
negotiate the Notes Documentation (and the terms of the consent pursuant to the
terms of the Certificate of Designations for the Senior Preferred Stock and the
related exchange into the Exchange Notes as contemplated by the Term Sheet) and
the time and expense they will incur in doing so (it being understood that for
purposes of this exclusivity provision the term “Company” shall include the
Parent, the Company, their respective subsidiaries and all other NextWave
Wireless-affiliated entities), the Company agrees that it shall not and shall
cause its representatives, agents, officers, directors and employees not to,
solicit, encourage others to solicit, encourage, accept or consider any offers
for the loaning of any money or the purchase or acquisition of any securities of
the Company, and it shall not provide information to or negotiate with or enter
into any agreement or understanding with any other person or entity with respect
to any such transaction without Avenue Capital’s and Sola’ prior written
consent. In addition, the Company shall immediately terminate any prior
discussions with any other parties with respect to any such transaction.

Governing Law, Etc.

This Commitment Letter, the Avenue Capital Funds’ commitment and the Sola Funds’
commitment shall not be assignable by you without the prior written consent of
Avenue Capital or Sola, as applicable, and any purported assignment without such
consent shall be void. Avenue Capital Group and Sola Group reserve the right to
employ the services of their respective affiliates in providing services
contemplated by this Commitment Letter and to allocate, in whole or in part, to
their respective affiliates certain fees payable to Avenue Capital or Sola, as
applicable, in such manner as Avenue Capital Group, Sola Group and their
respective affiliates may agree in their sole discretion. You also agree that
the Avenue Capital Funds and the Sola Funds may at any time and from time to
time assign all or any portion of their commitments hereunder to one or more of
their respective affiliates. You further acknowledge that Avenue Capital Group
and Sola Group may share with any of their respective affiliates, and such
affiliates may share with Avenue Capital Group and Sola Group, any information
related to you or any of your respective subsidiaries or affiliates (including,
without limitation, information relating to creditworthiness) and the
transactions contemplated hereby. Avenue Capital Group and Sola Group agree to
treat, and cause any such respective affiliate to treat, all non-public
information provided to Avenue Capital Group or Sola Group by you as
confidential information in accordance with their customary practices.

This Commitment Letter may not be amended or any provision hereof waived or
modified except by an instrument in writing signed by Avenue Capital, Sola and
you. This Commitment Letter may be executed in any number of counterparts, each
of which shall be an original and all of which, when taken together, shall
constitute one agreement. Delivery of an executed counterpart of a signature
page of this Commitment Letter by facsimile transmission or by pdf shall be
effective as delivery of a manually executed counterpart of this Commitment
Letter. Headings are for convenience of

 

 

6

 

--------------------------------------------------------------------------------



reference only and shall not affect the construction of, or be taken into
consideration when interpreting, this Commitment Letter. This Commitment Letter
is intended to be for the benefit of the parties hereto and is not intended to
confer any benefits upon, or create any rights in favor of, and may not be
relied on by, any persons other than the parties hereto and, with respect to the
indemnification provided under the heading “Indemnity and Expenses,” each
Indemnified Person.

This Commitment Letter shall be governed by, and construed in accordance with,
the laws of the State of New York without regard to principles of conflicts of
law to the extent that the application of the laws of another jurisdiction will
be required thereby. Any right to trial by jury with respect to any claim or
action arising out of this Commitment Letter is hereby waived. You hereby submit
to the non-exclusive jurisdiction of the federal and New York State courts
located in The City of New York (and appellate courts thereof) in connection
with any dispute related to this Commitment Letter or any of the matters
contemplated hereby, and agree that service of any process, summons, notice or
document by registered mail addressed to you shall be effective service of
process against you for any suit, action or proceeding relating to any such
dispute. You irrevocably and unconditionally waive any objection to the laying
of such venue of any such suit, action or proceeding brought in any such court
and any claim that any such suit, action or proceeding has been brought in an
inconvenient forum. A final judgment in any such suit, action or proceeding
brought in any such court may be enforced in any other courts to whose
jurisdiction you are or may be subject by suit upon judgment.

Please indicate your acceptance of the terms hereof by returning to Avenue
Capital and Sola executed counterparts of this Commitment Letter not later than
5:00 p.m., New York City time, on Wednesday, September 17, 2008 (the
“Deadline”). This Commitment Letter, the Avenue Capital Funds’ commitment and
the Sola Funds’ commitment hereunder are also conditioned upon your acceptance
hereof, and Avenue Capital’s and Sola’ receipt of an executed counterpart hereof
on or prior to the Deadline. Upon your execution and delivery of this Commitment
Letter, you shall be bound to the terms and agreements contained in this
Commitment Letter. Upon the earliest to occur of (A) the execution and delivery
of the Notes Documentation by all of the parties thereto and (B) October 8, 2008
(the “Final Deadline”), if the Notes Documentation shall not have been executed
and delivered by all such parties prior to that date, this Commitment Letter,
the Avenue Capital Funds’ commitment and the Sola Funds’ commitment hereunder
shall automatically terminate unless Avenue Capital and Sola, in their sole
discretion, agree to an extension. The fees and compensation, expense
reimbursement, confidentiality, indemnification and governing law and forum
provisions hereof and in the Term Sheet shall survive termination of (i) this
Commitment Letter (or any portion hereof) and (ii) any or all of the Avenue
Capital Funds’ commitment or the Sola Funds’ commitment hereunder.

[Signature Page Follows]

 

 

7

 

--------------------------------------------------------------------------------



Avenue Capital Group and Sola Group are pleased to have been given the
opportunity to assist you in connection with the Financing.

Very truly yours,

 

Avenue CAPITAL MANAGEMENT II, L.P. (on behalf of Avenue Investments, L.P.,
Avenue International, Ltd., Avenue Special Situations Fund IV, L.P. and Avenue
Special Situations Fund V, L.P., and/or any of its affiliate entities)

sola ltd

By:  /s/ Sonia Gardner                                                        
Name: Sonia Gardner
Title: President and Managing Partner

By:  /s/ Christopher Pucillo                                               
Name: Christopher Pucillo
Title: Director

 

 

Accepted and agreed to as of

the date first written above:

NEXTWAVE WIRELESS LLC

By:

/s/ George Alex

 

Name: George Alex

 

Title:

Executive Vice President/CFO

NEXTWAVE WIRELESS INC.

By:

/s/ George Alex

 

Name: George Alex

 

Title:

Executive Vice President/CFO

 

 

Signature Page to Commitment Letter

 

 

--------------------------------------------------------------------------------



ANNEX I

 

NextWave Wireless LLC

Senior-Subordinated Secured Second Lien Note Issuance and

Subordinated Secured Convertible Notes Exchange

CONFIDENTIAL TERM SHEET

This confidential term sheet (the “Term Sheet”) sets forth the terms of the
proposed Senior-Subordinated Secured Second Lien Note issuance and Subordinated
Secured Convertible Notes exchange by NextWave Wireless LLC (the “Company”), a
wholly-owned subsidiary of NextWave Wireless Inc. (the “Parent”), to Avenue
Capital Management II, L.P. (“Avenue Capital”) or one or more of its affiliates
or co-investors (together with Avenue Capital, “Avenue Capital Group”) and to
SOLA LTD (“Sola”) or one or more of its affiliates or co-investors (together
with Sola, “Sola Group”). All capitalized terms used but not defined herein
shall have the meanings provided in the Commitment Letter to which this Term
Sheet is attached.

 

Issuer:

The Company.

Issue:

Senior-Subordinated Secured Second Lien Notes (the “Notes”). Simultaneously with
the issuance of the Notes, the Company shall issue Subordinated Secured
Convertible Notes (the “Exchange Notes”) to the Electing Preferred Stock Holders
(as defined below) in exchange for their shares of the Senior Preferred Stock as
more fully described herein.

 

Issue Amount:

Contingent on the following having been satisfied no later than two (2) Business
Days prior to closing of the Notes (i) at least 75% of the shares of Series A
Senior Preferred Stock of the Parent (the “Senior Preferred Stock”) shall have
provided consent (each, an “Electing Preferred Stock Holder”) pursuant to the
Senior Preferred Stock Certificate of Designations, to Asset Sales in excess of
the $500 million threshold set forth in the Senior Preferred Stock Certificate
of Designations and waiving any related Deemed Liquidation (as defined in the
Certificate of Designations) that may arise due to such Asset Sales (ii) an
amendment to the First Priority Lien Documents providing that all Net Proceeds
from Asset Sales be used to immediately repay the First Priority Lien Notes (as
defined below) rather than be used to fund and be retained in the Cash Reserve
Account, and the modification of the Working Capital allowance to conform to the
permitted terms hereunder and (iii) the Company providing to Avenue Capital and
Sola, a final budget in form and substance reasonably acceptable to Avenue
Capital (the “Closing Date Budget”) that provides for identifiable cost
cuts/savings, the Initial Principal Amount of the Notes shall be $105,263,157.

 

 

1

 

--------------------------------------------------------------------------------



Annex II

 

 

Principal Amount:

The “Principal Amount” of the Notes shall mean the Initial Principal Amount of
Notes, as such Initial Principal Amount may be increased (as a result of
accruals or otherwise) or decreased (as a result of repayments) from time to
time in accordance with the terms herein.

 

Gross Proceeds:

Subject to the satisfaction of the conditions precedent to be contained in the
definitive documentation, the aggregate gross proceeds to the Company in respect
of the Notes will be $100,000,000.

 

Stated Maturity Date:

The Notes will mature on December 31, 2010, and the Exchange Notes will mature
on December 31, 2011.

Interest Rate:

For so long as the First Priority Lien Notes are outstanding, the Notes will
accrue PIK interest at a rate of 14% per annum accruing daily and compounding
quarterly on the Principal Amount and, after the First Priority Lien Notes are
repaid in full, cash interest shall accrue at 14% per annum on the then (i.e.,
PIK increased) Principal Amount of the Notes and be payable quarterly in cash.
All such PIK interest shall become part of the Principal Amount and shall be due
and payable at the time the Principal Amount becomes due and payable.

In each case above, if at any time an event of default has occurred and is
continuing, the then Principal Amount of the Notes will thereafter accrue
interest at a rate per annum equal to the sum of 2% plus the interest rate then
otherwise in effect, calculated on a daily basis.

 

Mandatory Repayment Provisions:

•   After the date on which the First Priority Lien Notes are paid in full, upon
any Asset Sale, the Notes will be subject to mandatory repayment, in whole or
from time-to-time in part, from the Net Proceeds from any such Asset Sale, at
par plus (A) any accrued and unpaid interest to the date of redemption, and (B)
a make-whole payment amount based upon the present values of PIK interest and
cash interest accruals and payments on the Notes to the Stated Maturity Date
(each, the “Applicable Repayment Price”).

•   The present values will be calculated by discounting the amount of each
payment of cash or PIK interest from the date that each such payment would have
been payable, but for the repayment, to the repayment date at a discount rate
equal to applicable U.S. Treasury rate, plus 50 basis points.

 

 

2

 

--------------------------------------------------------------------------------



Annex II

 

 

Exchange of Preferred Stock for Exchange Notes:

At the closing of the Exchange Notes, each Electing Preferred Stock Holder will
have the option to either (i) retain its shares of the Senior Preferred Stock,
or (ii) exchange its shares of Senior Preferred Stock for the Exchange Notes, in
the form of and with terms substantially identical to the Notes, except that the
Exchange Notes (A) shall be in an aggregate principal amount equal to 120% of
the then existing Liquidation Preference of any such shares of Senior Preferred
Stock exchanged, (B) shall retain the same conversion features and price as the
Senior Preferred Stock as of the date of the issuance of the Exchange Notes, (C)
shall be subordinated in right of payment only to the First Priority Lien Notes
and the Notes, and upon repayment in full of the First Priority Lien Notes and
the Notes, shall be senior obligations and will not be subordinated to any other
indebtedness or obligations of the Company and (D) shall have a third priority
lien over the same collateral as that held by the holders of the First Priority
Lien Notes and the Notes (subject only to the liens in favor of the First
Priority Lien Notes and the Notes). The Exchange Notes will accrue PIK interest
at a per annum interest rate equal to the effective dividend rate on the Senior
Preferred Stock, accruing daily and compounding quarterly on the principal
amount and, after the Notes are repaid in full, the Company will have an option
of paying interest quarterly in cash instead of PIK interest. All such PIK
interest shall become part of the principal amount and shall be due and payable
at the time the principal amount becomes due and payable. If at any time an
event of default has occurred and is continuing, the then principal amount of
the Exchange Notes will thereafter accrue interest at a rate per annum equal to
the sum of 2% plus the interest rate then otherwise in effect, calculated on a
daily basis.

The holders of the Senior Preferred Stock who do not consent to the amendment
contemplated below and therefore are not Electing Preferred Stock Holders, will
instead retain their shares of Senior Preferred Stock.

 

Commitment Fee; Structuring Fee:

The Company shall pay Avenue Capital and Sola an irrevocable and non-refundable
Commitment Fee on the closing date of the Notes (the “Closing Date”) equal to
$2,500,000 in accordance with their pro rata shares of the Notes.

In addition, the Company shall pay Avenue Capital and Sola a Structuring Fee on
the Closing Date equal to $5,000,000 in accordance with their pro rata shares of
the Notes.

 

Break-Up Fee:

In the event of any termination of the Commitment Letter by

 

 

3

 

--------------------------------------------------------------------------------



Annex II

 

 

 

the Parent or the Company, the Company shall promptly pay Avenue Capital and
Sola a Break-Up Fee of $7,500,000 in accordance with their pro rata shares of
commitments thereunder at the time of such termination.

 

Ranking:

Notes—Senior-Subordinated. For so long as the First Priority Lien Notes are
outstanding, the Notes will only be subordinated in right of payment to the
First Priority Lien Notes. Upon repayment in full of the First Priority Lien
Notes, the Notes will be senior obligations and will not be subordinated to any
other indebtedness or obligations of the Company.

Exchange Notes—Subordinated. For so long as any of the First Priority Lien Notes
or the Notes are outstanding, the Exchange Notes will only be subordinated in
right of payment to the First Priority Lien Notes and the Notes. Upon repayment
in full of the First Priority Lien Notes, the Exchange Notes will only be
subordinated in right of payment to the Notes. Upon repayment in full of the
Notes, the Exchange Notes will be senior obligations and will not be
subordinated to any other indebtedness or obligations of the Company.

 

Collateral and Guarantees:

Notes. The holders of the Notes (the “Noteholders”) shall have a second priority
lien over the same collateral as that held by the First Priority Lien
Noteholders. Such second priority lien shall be second in priority only to the
lien under the First Priority Lien Documents for so long as such lien shall
exist and otherwise shall be on substantially the same terms as those set forth
in the First Priority Lien Documents. In the event the obligations secured by
the first priority lien under the First Priority Lien Documents are repaid in
full or otherwise terminate, the Notes shall automatically become secured by a
first priority lien, on substantially the same terms as those set forth in the
First Priority Lien Documents.

The Notes shall be guaranteed on substantially the same terms as those set forth
in the First Priority Lien Documents and such guarantees and the security
interests granted by guarantors in support of such guarantees shall be
subordinated only to the First Priority Lien Notes for so long as such notes are
outstanding.

Exchange Notes. The holders of the Exchange Notes shall have a third priority
lien over the same collateral as that held by the First Priority Lien
Noteholders and the Noteholders. Such third priority lien shall be third in
priority only to the liens under the First Priority Lien Documents and the
definitive documents governing the issuance of the Notes (the “Note Documents”)
for

 

 

4

 

--------------------------------------------------------------------------------



Annex II

 

 

 

so long as such liens shall exist and otherwise shall be on substantially the
same terms as those set forth in the First Priority Lien Documents. In the event
the obligations secured by the first priority lien under the First Priority Lien
Documents are repaid in full or otherwise terminate, the Exchange Notes shall
automatically become secured by a second priority lien, on substantially the
same terms as those set forth in the First Priority Lien Documents, and in the
event the obligations secured by the lien under the Note Documents are repaid in
full or otherwise terminate, the Exchange Notes shall automatically become
secured by a first priority lien, on substantially the same terms as those set
forth in the First Priority Lien Documents.

The Exchange Notes shall be guaranteed on substantially the same terms as those
set forth in the First Priority Lien Documents and such guarantees and the
security interests granted by guarantors in support of such guarantees shall be
subordinated only to the First Priority Lien Notes and the Notes for so long as
such notes, as applicable, are outstanding.

For purposes hereof:

•  “First Priority Lien Documents” means the Purchase Agreement, dated as of
July 17, 2006, by and among the Company, the guarantors named therein and the
purchasers named therein, as amended by the first amendment thereto, dated as of
March 12, 2008 (the “First Priority Lien Purchase Agreement”), together with the
related security and other agreements entered into in connection therewith.

•  “First Priority Lien Noteholders” means the holders of the notes (the “First
Priority Lien Notes”) issued under the First Priority Lien Documents.

No Refinancing of First Priority Lien Notes:

The Company shall not be permitted to refinance, substitute for, or extend the
terms of, or otherwise amend or modify the terms of, the First Priority Lien
Notes, without the prior written consent of the Required Holders of the Notes.
All repayments with respect to the First Priority Lien Notes shall permanently
reduce the amount of First Priority Lien Notes outstanding and no additional
First Priority Lien Notes may be issued without the prior written consent of the
Required Holders of the Notes.

 

Asset Sales:

After the date on which the First Priority Lien Notes are paid in full, Net
Proceeds from Asset Sales must be applied to repay the Notes at the Applicable
Repayment Price specified above. After the Notes are paid in full, Net Proceeds
from Asset Sales must be

 

 

5

 

--------------------------------------------------------------------------------



Annex II

 

 

 

applied to repay the Exchange Notes, at the then principal amount of the
Exchange Notes plus any accrued and unpaid interest to the date of redemption;
provided that in connection with any Asset Sale related to or subsequent to the
date on which the Notes have been paid in full, to the extent the Company’s cash
and Cash Equivalent balance as such date of payment (after giving effect to such
payment) is less than $15 million (such shortfall, the “Cash Deficiency”), the
Company shall be permitted to retain all or a portion of the net proceeds from
such contemporaneous or future Asset Sale in an aggregate amount equal to such
Cash Deficiency.

Covenants Generally:

The purchase agreements for the Notes and the Exchange Notes shall contain
covenants that are substantially the same as those in the First Priority Lien
Documents except that the purchase agreement for the Notes shall contain the
following additional covenants:

•  The Company shall be required to receive, or have entered into a definitive
and binding agreement to receive, Net Proceeds from Asset Sales, of at least
$350 million during the period beginning on the Closing Date until March 31,
2009, all of which shall be used by the Company to make a mandatory redemption
of the First Priority Lien Notes (provided that such amount shall include the
$150 million of Net Proceeds from Asset Sales for which the Company has already
entered into definitive and binding agreements, to the extent that the sales
provided for in such agreements are consummated for the agreed upon sale price
prior to March 31, 2009), and the Asset Sales contemplated by such definitive
and binding agreements shall be consummated by no later than 6 months from the
date of execution of such respective definitive and binding agreements unless
(i) such delay is caused solely by governmental agencies required to issue
regulatory approvals necessary for the consummation of such agreements and (ii)
the Company has taken all commercially best efforts to obtain such approvals. To
the extent any of the foregoing is not satisfied by the dates specified above,
the Parent shall issue to the Noteholders in accordance with their pro rata
shares of the Notes an additional 10,000,000 Warrants having the same terms as
the Warrants described below.

•  The Company shall not be required to maintain a Spectrum Account and Company
Investments (as defined in the First Priority Lien Purchase Agreement) shall be
restricted to “Permitted Investments” (definition to be set forth in the
respective definitive purchase agreements).

 

 

6

 

--------------------------------------------------------------------------------



Annex II

 

 

 

 

•   In addition to indebtedness currently permitted pursuant to the First
Priority Lien Purchase Agreement, the only additional indebtedness the Parent
and its subsidiaries shall be permitted to incur shall be indebtedness of the
Company of up to $25,000,000 pursuant to a working capital line of credit
secured (if at all) solely by accounts receivable and inventory of the Company,
which shall be negotiated and approved by the Parent’s Chief Operating Officer
and Chief Administrative Officer, and shall be on customary and commercially
reasonable terms reasonably acceptable to the Noteholders.

•   Prior to the Closing Date, the Board of Directors shall have passed a
resolution (the “Asset Management Resolution”) authorizing the retention of
Lazard Freres & Co. and AlixPartners to work, under the direction of the
Governance Committee, with the Interim and/or Permanent Chief Operating Officer
and Chief Administrative Officer and the management of each of the Company and
its applicable subsidiaries to meet the requirements set forth in the Closing
Date Budget with respect to TTL/IP Wireless, Pico Micro/Go Networks, Global
Services, WiMax Group, and the Semiconductor businesses (collectively, the
“Named Businesses”), namely that within the timetables contemplated by the
Closing Date Budget, each of such businesses shall no longer require cash or any
other type of support from or be a liability to, the Company, in any form (the
“Named Business Condition”). Any disposition or liquidation of any of the Named
Businesses will remain subject to the direction, review and approval by the
Governance Committee, as delegatee of the Board of Directors.

•   At least two (2) business days prior to the Closing Date and least three (3)
weeks prior to the beginning of each subsequent fiscal quarter, the Company must
deliver to the Noteholders, a detailed budget forecast of the Parent and its
subsidiaries on a consolidated basis for the six (6) consecutive month period
commencing on the first day of such fiscal quarter (or the fourth quarter of
2008 for the first such budget), each such detailed budget forecast consistent
with the Closing Date Budget and in a form reasonably satisfactory to Avenue
Capital Group (each a “Six-Month Budget”), and with respect to each such
six-month period, shall provide the Noteholders a monthly report, as of the end
of each month and within two (2) business days of each

month-end, indicating its actual cash balance as compared to the applicable
month-end amount for such Closing Date or Six-Month Budget, as applicable, and
verifying that (i) its actual cash balance has not deviated in a negative amount
from the related Closing Date or Six-Month Budget, as applicable, by more than
10% for such date (the “Budget Condition”) and (ii) the Company has maintained
at all times a minimum cash balance of at least $20 million (the “Minimum
Balance Condition”). Failure by the Company to satisfy (A) the Minimum Balance
Condition shall be an immediate event of default under the Notes and the First
Lien Notes, (B) the Budget Condition as of any month-end shall result in the
First Priority Lien Notes and the Notes accruing interest at a default rate, (C)
the Budget Condition (on a aggregate basis) for two consecutive month-ends shall
be an event of default under the Notes and the First Lien Notes; provided,
however, notwithstanding the foregoing, if the Named Business Condition is
satisfied as of such month-end, the default rate shall continue to accrue but it
shall not be an event of default under either the Notes or the First Lien Notes
until such Budget Condition (on an aggregate basis) continues not to be
satisfied for three consecutive month-ends, and (D) any part of the Named
Business Condition as of month-end for two consecutive months (that is, two
consecutive monthly reports shall indicate that the Company continues to provide
cash or any other type of support for or to be a liable with respect to, any of
the Named Businesses for which the Closing Date Budget or Six-Month Budget, as
applicable, had indicated that such Named Businesses would no longer require any
such resources), shall be an event of default under the Notes and the First Lien
Notes. Notwithstanding the foregoing, the Company may exercise its right to cure
any of the described breaches only once in any 360-day period. The affirmative
vote of at least 75% of the Notes will be necessary to waive any such default or
to amend or modify such covenant.

Representations and Warranties:

The purchase agreements for the Notes and the Exchange Notes shall contain
representations and warranties that are substantially the same as those in the
First Priority Lien Documents.

 

 

7

 

--------------------------------------------------------------------------------

 

Annex II

 

 

 

 

     month-end, indicating its actual cash balance as compared to the applicable
month-end amount for such Closing Date or Six-Month Budget, as applicable, and
verifying that (i) its actual cash balance has not deviated in a negative amount
from the related Closing Date or Six-Month Budget, as applicable, by more than
10% for such date (the “Budget Condition”) and (ii) the Company has maintained
at all times a minimum cash balance of at least $20 million (the “Minimum
Balance Condition”). Failure by the Company to satisfy (A) the Minimum Balance
Condition shall be an immediate event of default under the Notes and the First
Lien Notes, (B) the Budget Condition as of any month-end shall result in the
First Priority Lien Notes and the Notes accruing interest at a default rate, (C)
the Budget Condition (on a aggregate basis) for two consecutive month-ends shall
be an event of default under the Notes and the First Lien Notes; provided,
however, notwithstanding the foregoing, if the Named Business Condition is
satisfied as of such month-end, the default rate shall continue to accrue but it
shall not be an event of default under either the Notes or the First Lien Notes
until such Budget Condition (on an aggregate basis) continues not to be
satisfied for three consecutive month-ends, and (D) any part of the Named
Business Condition as of month-end for two consecutive months (that is, two
consecutive monthly reports shall indicate that the Company continues to provide
cash or any other type of support for or to be a liable with respect to, any of
the Named Businesses for which the Closing Date Budget or Six-Month Budget, as
applicable, had indicated that such Named Businesses would no longer require any
such resources), shall be an event of default under the Notes and the First Lien
Notes. Notwithstanding the foregoing, the Company may exercise its right to cure
any of the described breaches only once in any 360-day period. The affirmative
vote of at least 75% of the Notes will be necessary to waive any such default or
to amend or modify such covenant.

Representations and Warranties:

The purchase agreements for the Notes and the Exchange Notes shall contain
representations and warranties that are substantially the same as those in the
First Priority Lien Documents.

 

8

--------------------------------------------------------------------------------



Annex II

 

 

Offer to Repurchase Upon a Change of Control:

The events constituting a Change of Control shall be substantially the same as
those set forth in the First Priority Lien Documents; provided, however, that
the terms and amount of any related Change of Control Offer, Change of Control
Payment or analogous provisions shall be consistent with redemption and
repayment provisions for the Notes and Exchange Notes, including without
limitation the Applicable Repayment Price and the provisions under “Asset Sales”
as set forth in this Term Sheet.

Events of Default:

The terms shall be substantially the same as those in the First Priority Lien
Documents.

Warrants:

On the Closing Date, the Parent shall issue to the Noteholders in accordance
with their pro rata shares of the Notes penny warrants providing for the
issuance of 40 million shares of Parent common stock (the “Warrants”). Such
Warrants shall be in substantially the same form as those previously issued to
the First Priority Lien Noteholders, provided that the Warrants shall provide
that Warrantholders will have a pre-emptive right, up to an amount of their pro
rata ownership interest, to acquire shares of common stock, preferred stock or
any other equity or equity linked or index security issued by the Parent other
than pursuant to a qualified public offering. The Warrants will also have a 9.9%
savings clause for any holder that requests such a limitation. The common stock
underlying the Warrants will have the benefit of registration rights pursuant to
a Registration Rights Agreement.

Use of Proceeds:

The proceeds from the Notes shall be used solely for the ordinary course
operations of the business and shall not be used for any other purpose,
including any acquisition of any assets or business.

Definitive Agreements:

The definitive agreements will include the following:

•   Senior Secured Second Lien Note Purchase Agreement

•  Exchange Note Purchase Agreement

•   Security Agreements

•   Intercreditor Agreement

•   Warrant Agreement

•  Registration Rights Agreement

 

 

9

--------------------------------------------------------------------------------





Annex II

 

 

 

•   Parent Guarantees

•   Subsidiary Guarantees

•   Collateral Agency Agreements

Except as otherwise specified in the Commitment Letter or this Term Sheet, the
definitive agreements shall be on terms substantially the same as those in the
First Priority Lien Documents.

Intercreditor Agreement/Consents:

The issuance of the Notes has been approved as part of the first amendment to
the First Priority Lien Purchase Agreement. However, consent of the First
Priority Lien Notes is required for the issuance of the Exchange Notes, and
other related matters in connection with the transactions contemplated above.

Assignments/Participations:

Same as the terms set forth in the First Priority Lien Purchase Agreement.

Governing Law and Forum:

New York

 

 

 

 

 

 

 

 

 

 

10

 

--------------------------------------------------------------------------------



Annex II

 

ANNEX II

CONDITIONS TO CLOSING

The Avenue Capital Funds’ commitment and the Sola Funds’ commitment under the
Commitment Letter with respect to the Second Lien Notes and the funding of the
Second Lien Notes are subject to the conditions set forth in the Commitment
Letter and satisfaction of each of the conditions precedent set forth below. All
capitalized terms used but not defined herein shall have the meanings provided
in the Commitment Letter to which this Annex II is attached.

1.          All of the conditions set forth under “Issue Amount” in the Term
Sheet shall have been satisfied no later than two (2) Business Days prior to the
Closing Date.

2.          All Notes Documentation shall be in form and substance satisfactory
to Avenue Capital and Sola, and Avenue Capital and Sola shall have received duly
executed counterparts of the Notes Documentation. Immediately following the
consummation of the Financing, none of the Parent or any of its subsidiaries
will have any indebtedness or preferred stock other than as set forth in the
Commitment Letter.

3.          Avenue Capital shall have reviewed, and be reasonably satisfied
with, the ownership, corporate, legal, tax, management and capital structure of
the Parent and its subsidiaries (after giving effect to the Financing)
including, without limitation, (i) the appointment of Michael Murphy, a Managing
Director of AlixPartners, or such other person as shall be identified by Avenue
Capital and as shall be reasonably satisfactory to the Governance Committee (as
defined below), as the new interim Chief Operating Officer and Chief
Administrative Officer of the Parent (the announcement of which shall be made by
the Parent simultaneously with the closing announcement), with day-to-day
responsibilities to manage the business operations of the Parent, Company and
their respective subsidiaries, including without limitation, responsibility for
monitoring compliance with, and oversight of business activities in accordance
with the Closing Date Budget and any applicable Six-Month Budget and the Asset
Management Resolution (each as defined in the Term Sheet) as well as
participation in overall strategic direction and decision making, in
consultation with and reporting solely to the entire Board of Directors of the
Parent (the “Board”) and to the Governance Committee on at least a bi-weekly
basis, and shall keep the executive management of Parent informed of current
status and planned activities on a routine basis and (ii) the formation of a
Governance Committee of the Board (the “Governance Committee”), consisting of
William Webster, Jack Rosen, Douglas Manchester and Rob Symington (and in the
event that any Governance Committee member shall resign, he shall be replaced
with an independent director reasonably acceptable to Avenue Capital), and the
Governance Committee shall initiate a search for one or more persons to fill the
roles set forth in clause (i) above, each with day-to-day responsibilities and
reporting duties as described in such clause and each such individual so
appointed shall be reasonably acceptable to Avenue Capital.

4.          Avenue Capital shall have reviewed, and be reasonably satisfied
with, the documentation governing the First Lien Notes and the Senior Preferred
Stock (as modified by amendments to permit the issuance of the Second Lien Notes
and the Exchange Notes and the performance of the Company’s obligations
thereunder) and any other agreements or documents, and any indemnities and other
arrangements, entered into in connection with the Financing.

 

1

 

--------------------------------------------------------------------------------



Annex II

 

5.          Each of Avenue Capital Group, Sola Group, Allen Salmasi (through
Navation Inc. or otherwise) and Douglas Manchester (through Manchester Financial
Group, L.P. or otherwise) shall be Electing Preferred Stock Holders (as defined
in and contemplated by the Term Sheet).

6.          The Warrants, as defined in and contemplated by the Term Sheet,
shall have been issued.

7.          The Parent and Avenue Capital shall enter into an agreement granting
to Avenue Capital the right, in consultation with the Governance Committee, to
nominate a director to the Board as soon as the Board has a vacancy and any
individual selected to fill such vacancy shall be reasonably acceptable to the
Governance Committee and Avenue Capital.

8.          The Parent and its subsidiaries and the transactions contemplated by
the Commitment Letter shall be in compliance, in all material respects, with all
applicable foreign and U.S. federal, state and local laws and regulations,
including all applicable environmental laws and regulations. All governmental,
shareholder and third party approvals necessary or advisable in connection with
the Financing and the other transactions contemplated by the Commitment Letter
(including, without limitation, stock exchange approvals) and the continuing
operations of the business of the Parent and its subsidiaries shall have been
obtained and be in full force and effect, and all applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on the Financing and the other transactions contemplated by the Commitment
Letter and no law or regulation shall be applicable which could reasonably be
expected to have such effect.

9.          Avenue Capital Group and Sola Group shall have received all opinions
(including, without limitation, legal, fairness and solvency opinions),
certificates (including, without limitation, solvency certificates),
resolutions, corporate and public records, insurance certificates (and related
endorsements), such documentation as may be necessary to create a perfected,
second priority lien and a perfected, third priority lien in the collateral
described under “Collateral and Guarantees” in the Term Sheet, subject to
customary permitted liens to be agreed upon and any other closing documentation
as Avenue Capital Group and/or Sola Group shall reasonably request, all of the
foregoing in form and substance reasonably satisfactory to Avenue Capital Group
and Sola Group.

10.        The Parent and the Company shall have provided the documentation and
other information to the Avenue Capital Funds and the Sola Funds that is
required by regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations.

11.        The Collateral Agent under the Second Lien Notes shall have a
perfected, second priority lien on and security interest in all assets as
required in the Term Sheet under the heading “Collateral and Guarantees.” The
Collateral Agent under the Exchange Notes shall have a perfected, third priority
lien on and security interest in all assets as required in the Term Sheet under
the heading “Collateral and Guarantees.”

12.        All costs, fees, expenses (including, without limitation, legal fees
and expenses) and other compensation payable to Avenue Capital, the Avenue
Capital Funds, Sola, the Sola Funds, the Collateral Agent under the Second Lien
Notes and the Collateral Agent under the Exchange Notes shall have been paid to
the extent due.

2

 

 